FILED
                             NOT FOR PUBLICATION                            MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 06-50199

               Plaintiff - Appellee,             D.C. No. CR-03-00848-RMT

   v.
                                                 MEMORANDUM *
 GERALD CLAIR AIKENS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Robert M. Takasugi, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Gerald Clair Aikens appeals from the 130-month sentence imposed

following his guilty-plea conviction to conspiracy to manufacture more than 100

grams of actual phencyclidine (“PCP”), to aid and abet the manufacture of more

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
than 100 grams of actual PCP, and to distribute more than 100 grams of actual

PCP, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 18 U.S.C. § 2. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), Aikens’ counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. Appellant has filed a pro se supplemental brief, and the

Government has filed an answering brief.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




DAT/Research                               2                                     06-50199